Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on September 10, 2020. Another submission was made on January 25, 2021. Both the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms . The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No.17/016,899(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-20 of the co-pending Application No.17/016,899 reads on the corresponding limitation of claims 1-16 of the current application No. 17/016,974. Both the current application and co-pending application disclose an electronic device having touch sensing property with wireless power transferring process.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Comparing claims of the current application and claims 1-20 of the
co-pending Application No. 17/016,899 is given below:-


17/016,974
17/016,899
Claim 1: An electronic device that supports a wireless charging function, the electronic device comprising: 
a housing; 
a first sensor layer, disposed inside the housing and comprising a first electrode pattern and a plurality of first openings formed in the first electrode pattern; 
a second sensor layer, disposed below the first sensor layer and comprising a second electrode pattern and a plurality of second openings formed in the second electrode pattern; and 
a wireless charging coil, disposed below the second sensor layer and configured to transmit power via the plurality of first openings and the plurality of second openings in a wireless manner.


Claim 8: The electronic device of claim 1, wherein the first sensor layer and the second sensor layer are configured to detect contact with an input object.
Claim 1: An electronic device for supporting a wireless charging function, the electronic device comprising: 
a housing; 
a touch pad which is disposed in the housing and comprises an electrode pattern and multiple openings formed on the electrode pattern; 
a wireless charging coil disposed below the touch pad and configured to wirelessly transmit power through the multiple openings; and 
a processor operationally connected to the touch pad and the wireless charging coil, 
wherein the processor is configured to: 
perform a touch detection function of detecting a touch by an inputting subject by using at least one electrode pattern of the touch pad, 
calculate a capacitance variation of the touch pad while the touch detection function is performed, determine whether the inputting subject requires a charging function, based on the calculated capacitance variation, and 
in response to determining that the inputting subject requires the charging function, perform a charging function of transmitting power by using the wireless charging coil.

Claim 9:  The electronic device of claim 1, wherein the touch pad comprises: 
a first sensor layer which comprises a first electrode pattern and multiple first openings formed on the first electrode pattern; and 
a second sensor layer which is disposed beneath the first sensor layer and comprises a second electrode pattern and multiple second openings formed on the second electrode pattern.



Claim 2 corresponds to claim 10 of co-pending Application No. 17/016,899;

Claim 3 corresponds to part of claim 10 of co-pending Application No. 17/016,899(as the ground layer is below the touch pad as recited in claim 1 and also below the second sensor layer in claim 2, it is obvious that ground layer is disposed between the second sensor layer and the wireless charging coil.);
Claim 4 corresponds to claim 11 of co-pending Application No. 17/016,899;

Claim 5 corresponds to claim 12 of co-pending Application No. 17/016,899;

Claim 6 corresponds to part of claim 12 of co-pending Application No. 17/016,899(as the ground layer is below the touch pad as recited in claim 1 and both the first sensor layer and the second sensor layer have openings, it is obvious that opening of the ground layer is aligned with the openings of first or second sensing layer.);

Claim 7 corresponds to claim 10 of co-pending Application No. 17/016,899;

Claim 9 corresponds to part of claims 1, 15 and 16 of co-pending Application No. 17/016,899(it is obvious to have one control key to activate and deactivate charging coil and touch pad and vice versa);

Claim 10 corresponds to part of claims 15 and 16 of co-pending Application No. 17/016,899;

Claim 11 corresponds to part of claims 15 and 16 of co-pending Application No. 17/016,899;

Claim 12 corresponds to part of claims 15 and 16 of co-pending Application No. 17/016,899;
Claim 13 corresponds to part claim 1 of co-pending Application No. 17/016,899;

Claim 14 corresponds to part claim 15 of co-pending Application No. 17/016,899;

Claim 15 corresponds to part claim 16 of co-pending Application No. 17/016,899;

Claim 16 corresponds to part of claims 15 and 16 of co-pending Application No. 17/016,899;

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang(US 2013/0162202 Al) in view of JANG(US 2013/0278513 A1).
 
Regarding claim 1, Wang teaches an electronic device(wireless charger 10, figs.1&3) that supports a wireless charging function(Para-1), the electronic device comprising: 
a housing(charging platform 11, figs.1&3); 
a first sensor layer(first touch-sensitive layer 15, fig.2), disposed inside the housing(charging platform 11, Para-15) and comprising a first electrode pattern(first conductor lines 150, fig.2) [and a plurality of first openings formed in the first electrode pattern];
a second sensor layer(second touch-sensitive layer 16, fig.2), disposed below the first sensor layer(fig.2) and comprising a second electrode pattern(second conductor lines 160, fig.2) [and a plurality of second openings formed in the second electrode pattern]; and
a wireless charging coil(coil 12, fig.1), disposed below the second sensor layer(Para-17) and configured to transmit power (Para-25) [via the plurality of first openings and the plurality of second openings] in a wireless manner(Para-6, 25-27).


Nevertheless, Wang is not found to teach expressly the electronic device, wherein a plurality of first openings formed in the first electrode pattern; and a plurality of second openings formed in the second electrode pattern. 


However, JANG teaches a touch screen panel, wherein 

a first sensor layer(fig.5; layer on which second sensing cells 61 are placed), disposed inside the housing(fig.5) and comprising a first electrode pattern(second sensing cells 61, fig.2) and a plurality of first openings(openings 70, fig.2) formed in the first electrode pattern(Para-62); 

a second sensor layer(fig.5; layer on which first sensing cells 51 are placed), disposed below the first sensor layer(fig.5) and comprising a second electrode pattern(first sensing cells 51, fig.2)  and a plurality of second openings(openings 70, fig.2) formed in the second electrode pattern(Para-62). 

Wang teaches a touch-sensitive wireless charger which differed from the claimed device, an electronic device that support a wireless charging function, by the substitution of both the first conductor lines 150 and the second conductor lines 160 with conductor lines having plurality of openings within the conductor lines. Electrode patterns having plurality of openings and their functions are well-known in the art of touch sensing display device. Therefore, one of ordinary skill in the art could have substituted touch sensing pattern without openings(disclosed by Wang) with the touch sensing patterns with openings as disclosed by JANG, and the results of the substitution would have been predictable. Such a combination is desirable because it would improve the wireless charging efficiency of the wireless charging device. The device also prevents unnecessary consumption of a battery and increases satisfaction of a user who wants to use a battery sharing function. 

Regarding claim 8, Wang as modified by JANG teaches the electronic device of claim 1, wherein the first sensor layer and the second sensor layer are configured to detect contact with an input object(Para-6, 25, Wang).

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except different formats.

9.	Claims 2, 3, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang(US 2013/0162202 Al) in view of JANG(US 2013/0278513 A1) and further in view of CHEN(US 2016/030 1237 A1).
Regarding claim 2, Wang as modified by JANG is not found to teach expressly the electronic device of claim 1, further comprising: a ground layer, disposed below the second sensor layer and configured to be aligned with the first electrode pattern or the second electrode pattern. 

However, CHEN teaches a wireless charging device, comprising: a ground layer(ground trace layer 210A or ground carrier layer 210B, figs.3-5), disposed below the second sensor layer(230A or 230B, fig.5) and configured to be aligned with the first electrode pattern or the second electrode pattern(fig.5). 

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Wang further with the teaching of CHEN in order to teach the claim limitations. Such a combination is desirable because the ground trace layer provides basis electric potential for the sensing trace layer and the shielding of a conductive material against the magnetic signal is minimized and the efficiency of charging is increased.  

Regarding claim 3, Wang as modified by JANG and CHEN teaches the electronic device of claim 2, wherein the ground layer is disposed between the second sensor layer and the wireless charging coil(figs.3-5, CHEN).
Regarding claim 9, Wang as modified by JANG is not found to teach expressly the electronic device of claim 1, further comprising: at least one control key configured to control the wireless charging function; and a processor configured to activate the wireless charging coil in response to reception of input performed on a first control key that activates the wireless charging function. 

However, CHEN teaches a wireless charging device, further comprising: 
at least one control key configured to control the wireless charging function(903, fig.9, Para-103: in step 903, the wireless charging device is controlled to be turned off and the touch recognition function of the touch panel is maintained in a case that it is determined that the object is a human object. Also Para-104)(it is obvious to have one control key to turn off wireless charging device); and 
a processor configured to activate the wireless charging coil in response to reception of input performed on a first control key that activates the wireless charging function(904, fig.9, Para-105: in step 904, the touch recognition function of the touch panel is controlled to be disabled and the wireless charging function of the wireless charging device is maintained in a case that it is determined that the object is a non-human object). 
Regarding claim 10, Wang as modified by JANG and CHEN teaches the electronic device of claim 9, wherein, when the wireless charging coil is activated(904, fig.9, Para-105, CHEN), the processor is further configured to deactivate the first sensor layer and the second sensor layer(904, fig.9, sensing device, CHEN).

Claims 14 and 15 are rejected for the same reason as mentioned in the rejection of claims 2 and 3 respectively, since claims 14 and 15 respectively recites identical claim limitations in a broader way as in claims 2 and 3 respectively. 

Allowable Subject Matter
10.	Claims 4-7, 11, 12, and 16 would be allowable if rewritten to overcome the provisional rejection on the ground of nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “the electronic device of claim 2, wherein the ground layer comprises at least one third opening, and wherein the wireless charging coil is configured to transmit power via the plurality of first openings, the plurality of second openings, and the at least one third opening in a wireless manner”. 

Claims 11 and 16: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, ”the electronic device of claim 9, wherein the processor is further configured to deactivate the wireless charging coil in response to reception of input performed on a second control key that deactivates the wireless charging function in a state in which the wireless charging function is activated”.

Claims 5-7, and 12 are also objected because of their dependency on the allowed base claims respectively. 

Examiner Note

12.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692